DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
The Examiner notes that any objection and/or rejection previously set forth in the Non-Final Office Action filed 10 February 2022 and not repeated herein is overcome and hereby withdrawn. 

Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al., JP 2009-172998A (“Suzuki”)(previously cited).
Regarding claim 14, Suzuki teaches a decorative laminated film including an inner base material (11) (i.e. an inner film) disposed on which is first printed decorating layer (12) and a second printed decorating layer (13) [0001, 0004, 0005, 0007, 0017-0020, 0041, 0042, Fig. 7].  The inner base material of the film is engraved to produce a pattern which appears three dimensional and has a metallic luster [0016, 0026, 0031, 0041, 0042, Fig. 7].  The inner base material is engraved so as to have recessed portions and raise portions  [0016-0018, 0042, Fig. 7]. The raised portions protrude towards the first and second printed decorating layers (12, 13) [0016-0018, 0042, Fig. 7]. Since the engraving produces the pattern of the film, the raised portions of the base material must be formed along a least a part of the outline of the pattern as claimed.


    PNG
    media_image1.png
    192
    404
    media_image1.png
    Greyscale

	

Figure 7 of Suzuki illustrating an embodiment of the disclosed film.

The inner base material (11) reads on the claimed inside film. The second printed decorating layer (13) forms the outer surface of the film [0041, 0042, Fig. 7] and thus read on the claimed outside film.  The raised portions protruded towards the second printed decorated layer (13) [0041, 0042, Fig. 7] which reads on the claimed raised part protruding towards the outside film.  The color tone and metallic luster of the film changes depending on whether the base material comprises a recessed portion or a raised portion [0021, 0041, 0052].  As such, the changes in color tone and metallic luster reads on the claimed difference in hue, brightness, chroma, or glossiness. Suzuki teaches that the color tone and/or color density of the recessed portions are changed to shade the pattern [0020] which reads on the claimed an area to be shaded with light from one direction is provided with printing to emphasize a shadow of the raised part.  

Allowable Subject Matter
Claims 1-5 and 8-13 are allowable.


Response to Arguments
Applicant’s arguments with respect to claim 14 has been considered but are moot in light of the new grounds of rejection set forth above which were necessitated by the amendments made to the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079.  The examiner can normally be reached on M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782